Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 12 and 16 are objected to because of the following informalities:  in claims 11 and 12, API and VPN should be spelled out. In claim 16, “a second identification information” should be changed to “the second identification information”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 4 (19) recites “the communication condition” and “the network service providing server”, which are not defined. Claim 20 recites “the first relay device” which is not defined. There is insufficient antecedent basis for this limitation in the claim. Claims 5-10 are rejected as well since they depend on the rejected claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11, 13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao (US 20150171910).
Regarding claim 1, Gao discloses a communication management server comprising:
 a processor; and a memory configured to store a program, the program executed by the processor ([0170]) to cause the processor to: 
acquire first identification information configured to indicate a network service and second identification information configured to manage at least one communication device receiving the network service ([0012][0014][0020][0038][0078][0143], receive a service request comprising type of service requested and the location of a user equipment; selecting a subscriber identification or appropriate SIM based on the location, or the location information (or signal strength or SSID) can be used to manage the device); 
generate first setting information configured to connect a network providing server corresponding to the network service and the at least one communication device based on the first identification information and the second identification information ([0037-40], select appropriate subscriber identification based on the service request information received and assigns the subscriber identification to the subscriber. Note, the subscriber identification is used for service provider to authenticate the subscriber); and 
([0012], return the subscriber identity information to the subscriber).
	Claim 15 is rejected same as claim 1.

Regarding claim 2, Gao discloses the communication management server according to claim 1, wherein the program causes the processor to acquire the second identification information from a device different from the at least one communication device ([0070][0094] [0078][0121][0137], the communication device may be an independent device connecting to the UE or integrated into the UE; may acquire geographic location information from a UE or multi-channel communication device. The locations of different devices are different).

Regarding claim 3, Gao discloses the communication management server according to claim 1, wherein the second identification information is an identifier common to the at least one communication device (([0121][0137], may acquire geographic location information from a UE or multi-channel communication device. The location of the device is a common identifier).
	Claim 18 is rejected same as claim 3.

Regarding claim 4, Gao discloses the communication management server according to claim 1, wherein the program causes the processor to change the first setting information based on the communication condition between the at least one communication device and the network service providing server (fig. 9, [0020][0034], automatically selected appropriate SIM for different service providers, the SIM changes with services required or location of the device).
Claim 19 is rejected same as claim 4.

Regarding claim 11, Gao discloses the communication management server according to claim 1, wherein the communication management server is connected to the network service providing server via an API ([0170], the method may be implemented by a program instructing hardware which can be considered as an API).

Regarding claim 13, Gao discloses a communication management system comprising: the communication management server according to claim 1; and 
a network service providing server configured to provide the network service ([0155]), wherein the network service providing server comprising; 
a processor; and a memory device configured to store a program ([0170]), the program executed by the processor to cause the processor to: 
select a network service provided to the at least one communication device (figs. 8-9, step 3, return a service provided by the service provider 2. Here, the scheduling management system can be part of the service provider 2);
identify the second identification information corresponding to a manager who inputs a selection signal to select the network service; transmit the first identification information showing the selected network service and the second identification information ((figs. 8-9, step 3, [0038-40], select appropriate subscriber identity information, return the identify information includes the service provided by the service provider 2. The second identification information can be the location of the device or the communication device which is related to a device issuing a request signal for service, the request is used to select network service) ; 
receive the first setting information (figs. 8-9, step 4, service provider 2 receives SIM signed by a server); 
determine whether to allow connecting to the at least one communication device based on the first setting information (figs. 8-9, steps 5-12, service provider 2  performs authentication); and 
provide the network service to the at least one communication device when it is determined to allow connecting (figs. 8-9, step 13-15 service provider 2 establishes a service channel after authentication).
	Claims 16 and 17 are rejected same as claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Narayanan (US 2018027851).
Regarding claim 5, Gao discloses the communication management server according to claim 4, wherein the at least one communication device includes a first interface connected to the network service providing server via a first network and a second interface connected to a second [0117], the service channel sharing unit 435 may share, over at least one network interface provided on the multi-channel communication device 43, services acquired over the service channel, such as the Internet data access service, to other devices using Bluetooth, WiFi, and NFC;  [0072-75], the multi-channel communication device 43 comprises at least two public network wireless channels or interfaces, may also implement the Internet or Intranet-based network connection with the SIM scheduling management system 41. Established a service through 2G, 3G, 4G or wifi communication.  Here, an Internet (or 2G, 3G or 4G) connection consists of many routers or base stations or relay).
	Gao only implicitly discloses an Internet or 2G, 3G or 4G network consists of relay nodes.  Although as examiner pointed out this is implied in Gao, it is not specifically disclosed. However, this feature would have been obvious as shown by Narayanan.	
To further clarify this, Narayanan discloses an Internet or 2G, 3G or 4G network consists of relay nodes (Narayanan, fig. 1, source device can be a UE and the destination device can be a service provider, there are many relay nodes in between).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Gao with the teachings given by Narayanan. The motivation for doing so would have been to efficiently route packets to their destination via relay nodes (Narayanan, [0002-04]).
	Claim 20 is rejected same as claim 5.

Regarding claim 6, Gao and Narayanan disclose the communication management server according to claim 5, wherein the program causes the processor to change the first setting information depending on information related to the communication terminal (Gao, [0034] [0038][0069][0122], automatically select appropriate subscriber identity information based on the location of a UE and the type of the service requested. That is, the first setting information is selected based on the information of the UE. If the information related to the UE changes, the selected setting information will automatically change).

Regarding claim 7, Gao and Narayanan disclose the communication management server according to claim 6, wherein the at least one communication device is connected to the communication terminal via a second relay device (Gao, [0074-75], the multi-channel communication device 43 may also implement the Internet or Intranet-based network connection with the SIM scheduling management system 41. Established a service through 2G, 3G, 4G or wifi communication.  Here, an Internet (or 2G, 3G or 4G) connection consists of many routers or base stations or relay, including the second relay. Narayanan, fig. 1). The motivation of the combination is same as in claim 1.

Regarding claim 8, Gao and Narayanan disclose the communication management server according to claim 7, wherein the program causes the processor to generate at least one of second setting information and third setting information depending on the communication condition (Narayanan, [0021], next hop information can be considered as second and third setting information, respectively, the next hop depending on the network condition), the second setting information is information to connect between the at least one communication device and (Narayanan, [0021], next hop information can be considered as second and third setting information, respectively, the next hop information is related to the connection of the relay nodes). The motivation of the combination is same as in claim 1. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.

Regarding claim 9, Gao and Narayanan disclose the communication management server according to claim 8, wherein at least one of the first setting information, the second setting information, and the third setting information includes at least one information of bandwidth, QoS (Quality of Service), and communication path (Gao, [0092]; Narayanan, [0041], the routing information or next hop information consisting of QoS of the current path). The motivation of the combination is same as in claim 1. It is noted that the applicant uses selective language in this claim and the examiner is only showing one of the claimed options.	

Regarding claim 10, Gao and Narayanan disclose the communication management server according to claim 5, wherein the communication terminal is an audio device (Gao, [0081], the device may share voice services).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Skiba (US 20180103149).
Regarding claim 12, Gao discloses the communication management server according to claim 1, 

Skiba discloses wherein the at least one communication device makes a VPN connection with the network service providing server (Skiba, [0179]).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Gao with the teachings given by Skiba. The motivation for doing so would have been to efficiently allocate network resources to provide selected service (Skiba, abstract).

Regarding claim 14, Gao discloses the communication management system according to claim 13, 
Gao does not discloses wherein the program causes the processor to measure a period of time to provide the selected network service.
Skiba discloses wherein the program causes the processor to measure a period of time to provide the selected network service (Skiba, [0025], to measure the response time for a given time interval).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Gao with the teachings given by Skiba. The motivation for doing so would have been to efficiently allocate network resources to provide selected service (Skiba, abstract, [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474